Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 10,066,885).  
Re claims 21 and 27-29, Chen (Fig 5) discloses a firearm, comprising: a frame including a pistol grip receptive to an ammunition magazine and defined by a front grip strap and a rear grip strap, the front grip strap defining a front lateral attachment point (for 106s), and the rear grip strap including a first coupling interface (for 506) and a rear lateral attachment point (for 504); and a grip extension (Fig 1) with an annular structure defined by a front extension strap coupled to the frame at the front lateral attachment point thereof, a rear extension strap (110) extending from the annular structure and being coupled to the frame at the rear lateral attachment point thereof, the rear extension strap (506) further defining a second attachment coupling interface engageable with the first attachment coupling interface of the frame, the annular structure of the grip extension being further defined by a left side segment and a right 
Re claim 30, Chen discloses a modular firearm grip assembly, comprising: a pistol grip (Fig 5) defined by a front grip strap and a rear grip strap, the front grip strap defining a front lateral attachment point (for 108), and the rear grip strap defining a rear lateral attachment point (110); and a grip extension with an annular structure defined by a front extension strap (108) extending from the annular structure and coupled to the pistol grip at the front lateral attachment point thereof, and a rear extension strap (102) extending from the annular structure and coupled to the pistol grip at the rear lateral attachment point thereof; wherein either the front grip strap or the rear grip strap defines a first attachment coupling interface (107), and a corresponding one of either the front extension strap or the rear extension strap including a second attachment coupling interface engaged to the first attachment coupling interface of the pistol grip.

Allowable Subject Matter
Claims 22-26 and 31-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641